Guerra, J.,
dissenting. The counter-affidavit filed by the defendant to the foreclosure of the laborer’s and mechanic’s lien alleged that “all statement of facts set out in plaintiff affidavit to foreclose said alleged lien are all untrue.” It also set up a plea of payment. Complaint is made by the defendant that the trial *470judge wrongfully withdrew from the jury all issues in the case except that of payment. I am of the opinion that the exception is well taken. The filing of a counter-affidavit to the foreclosure of a lien alleging a general denial converts the proceeding into an ordinary suit, and the burden of proof is upon the plaintiff to prove every essential allegation of the affidavit of foreclosure (Yancey v. Karwisch, 129 Ga. 788, 59 S. E. 777), and an allegation in a counter-affidavit that “all statement of facts set out in plaintiff affidavit to foreclose said alleged lien are all untrue” is sufficient to put plaintiff upon his proof as to all such allegations. See, in this connection, Slappey v. Charles, 7 Ga. App. 796 (68 S. E. 308). It was incumbent on the plaintiff to show that he was such a laborer as was entitled to such special lien, as well as the amount due thereunder. Plaintiff’s own evidence tended to negative the fact that he was a laborer. Martin v. Nichols, 127 Ga. 705 (supra). The defendant in error, in his brief, asks that if the creation of a special lien be denied, he be allowed a general judgment on the verdict of the jury in reference to the plea of payment. This to my mind is more in accord with the pleadings and the evidence.